DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14, Examiner notes that “(808)” is not deleted and recommends deleting this numbering to be consistent with the rest of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 14-21, 25, 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al. (“US 20180124744 A1, effective filing date of provisional application 62/443,278 filed Jan. 6, 2017).

Regarding claim 1, Xue teaches:
A method in a wireless device comprising: identifying a synchronization channel part of a radio frequency (RF) carrier in an operating band [¶0138-139, synchronization signals transmitted and detected by UE see ¶0069, ¶0133, ¶0175 all teach ways in which synchronization and broadcast channels used to obtain MIB, see also Figure 14, see page 17-24 of provisional]; 
obtaining system information for use in determining a position of the RF carrier in the operating band relative to the identified synchronization channel part of the RF carrier [¶0133-139 in which MIB is transmitted which indicates offset indicating position of carrier in band relative to synchronization channel, ¶0141-143 and Figure 16, and also  ¶0173-174, system information obtained, indication in MIB]; 
and determining, based on the obtained system information, the position of the RF carrier in the operating band relative to the identified synchronization channel part of the RF carrier [¶0133-143 offset determined, determine position relative to center frequency see Figure 14-16].

Regarding claim 3, Xue teaches:
The method of claim 1 wherein obtaining system information comprises receiving a system information message ¶0133-143, ¶0173-174, system information obtained, and indication in MIB as in ¶0139-143].

Regarding claim 4, Xue teaches:
The method of claim 1, wherein the synchronization channel part of the RF carrier comprises a synchronization signal block comprising a primary synchronization signal and a secondary synchronization signal transmitted together with a Physical Broadcast Channel (PBCH) [¶0069 synchronization signal includes SSS and PSS, and PBCH, ¶0143-149].

Regarding claim 5, Xue teaches:
The method of Claim 4, wherein at least a portion of the system information is contained in the PBCH [¶0069, ¶0141-143, ¶0174-175 show examples of MIB being transmitted in PBCH and detected for finding center frequency].

Regarding claim 6, Xue teaches:
[¶0139-143, offset information, see also Figure 16, within MIB for finding center frequency].

Regarding claim 7, Xue teaches:
The method of Claim 6, wherein the one or more offset values comprise at least a first offset value defining an offset from the synchronization channel part of the RF carrier to a center frequency of the RF carrier [¶0139-143 MIB indicates an offset from synchronization to center frequency].

Regarding claim 8, Xue teaches:
The method of Claim 7, wherein the center frequency of the RF carrier corresponds to a carrier raster point of a carrier raster associated with the RF carrier [¶0138-143 offset corresponds to a RB size to carrier center thus carrier center frequency corresponds to a carrier raster point of a carrier raster i.e. RB size may be synchronization raster thus RB size considered carrier raster].

Regarding claim 9, Xue teaches: The method of any of claim 9, further comprising determining, based on the obtained system information, one or more of: 
a bandwidth of the RF carrier; 
and a subcarrier spacing of one or more data channels [¶0097-101, ¶0126, all teach numerology and bandwidth information in MIB, and ¶0139 system bandwidth signaled with offset MIB].

Regarding claim 10, Xue teaches the method of claim 1, comprising establishing a connection with a network node via the RF carrier [¶0114, ¶0138-143, ¶0188 all teach establishing a connection with the network node using the RF carrier].

Regarding claim 14, Xue teaches:
A method in a network node comprising: determining system information for use by a wireless device to determine a position of the RF carrier in an operating band relative to a synchronization channel [¶0014 teaches base station, 133-139 in which MIB is transmitted which indicates offset indicating position of carrier in band relative to synchronization channel, ¶0141-143 and Figure 16, and also  ¶0173-174, system information obtained, indication in MIB, and pages 17-24 of provisional]; 
and sending (808) the determined system information to the wireless device [¶0133-143 MIB, SSS and PBCH transmitted, offset determined, determine position relative to center frequency see Figure 14-16].

Regarding claim 15, Xue teaches:
The method of claim 14, wherein the synchronization channel part of the RF carrier comprises a synchronization signal block comprising a primary synchronization signal and a secondary synchronization signal transmitted together with a Physical Broadcast Channel (PBCH) [¶0069 synchronization signal includes SSS and PSS, and PBCH, ¶0143-149].

Regarding claim 16, Xue teaches:
The method of Claim 15, wherein sending the determined system information to the wireless device comprises sending at least a portion of the determined system information to the wireless device in the PBCH [¶0069, ¶0138-143, ¶0174-175 show examples of MIB being transmitted in PBCH and detected for finding center frequency].

Regarding claim 17, Xue teaches:
The method of claim 14, wherein the determined system information comprises one or more offset values [¶0139-143, offset information, see also Figure 16, within MIB].

Regarding claim 18, Xue teaches:
The method of Claim 17, wherein the one or more offset values comprise at least a first offset value defining an offset from the synchronization channel part of the RF carrier to a center frequency of the RF carrier [¶0139-143 MIB indicates an offset from synchronization to center frequency].

Regarding claim 19, Xue teaches:
The method of Claim 18, wherein the center frequency of the RF carrier corresponds to a carrier raster point of a carrier raster associated with the RF carrier [¶0138-143 offset corresponds to a RB size to carrier center thus carrier center frequency corresponds to a carrier raster point of a carrier raster i.e. RB size may be synchronization raster thus RB size considered carrier raster].

Regarding claim 20, Xue teaches the method of claim 14, wherein the determined system information comprises one or more of: a bandwidth of the RF carrier; and a subcarrier spacing of one or more data channels [[¶0097-101, ¶0126, all teach numerology and bandwidth in MIB, and ¶0139 system bandwidth signaled with offset MIB].

Regarding claim 21, Xue teaches the method of Claim 14, comprising establishing a connection with the wireless device via the RF carrier [¶0114, ¶0138-143, ¶0188 teach establishing a connection].

Regarding claim 25, Xue teaches:
A wireless device, comprising:
A receiver; a transmitter; and processing circuitry couple to the receiver and the transmitter, the processing circuitry configured [Figure 33 ¶0057 device, ¶0138-143] to:
identify a synchronization channel part of a radio frequency (RF) carrier in an operating band [¶0138-139, synchronization signals transmitted and detected by UE see ¶0069, ¶0133, ¶0175 all teach ways in which synchronization and broadcast channels used to obtain MIB, see also Figure 14, see page 17-24 of provisional]; 
obtain system information for use in determining a position of the RF carrier in the operating band relative to the identified synchronization channel part of the RF carrier [¶0133-139 in which MIB is transmitted which indicates offset indicating position of carrier in band relative to synchronization channel, ¶0141-143 and Figure 16, and also  ¶0173-174, system information obtained, indication in MIB]; 
[¶0133-143 offset determined, determine position relative to center frequency see Figure 14-16].

Regarding claim 38, Xue teaches:
A network node, comprising:
A receiver; a transmitter; and processing circuitry couple to the receiver and the transmitter, the processing circuitry configured [Figure 34 ¶0058, ¶0138-143] to:
determine system information for use by a wireless device to determine a position of the RF carrier in an operating band relative to a synchronization channel part of the RF carrier [¶0014 teaches base station, 133-139 in which MIB is transmitted which indicates offset indicating position of carrier in band relative to synchronization channel, ¶0141-143 and Figure 16, and also  ¶0173-174, system information obtained, indication in MIB, page 17 of provisional]; 
and send, via the transmitter, the determined system information to the wireless device [¶0133-143 MIB, SSS and PBCH transmitted, offset determined, determine position relative to center frequency see Figure 14-16].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (“US 20180124744 A1, effective filing date of provisional application 62/443,278 filed Jan. 6, 2017) in view of Jung et al. (“Jung”) (US 20180139084 A1, effective filing date of provisional application 62/421,199 filed Nov. 11, 2016).

Regarding claim 2, Xue teaches: The method of Claim 1, wherein identifying the synchronization channel part of the RF carrier in the operating band comprises: 
determining a plurality of pre-determined synchronization raster points based on a synchronization channel raster associated with the synchronization channel part of the RF carrier, each of the pre-determined synchronization raster points defining a possible location of the synchronization channel part of the RF carrier [¶0138-143 teaches determining synchronization raster as a means of using the offset information];
Xue teaches determining synchronization raster but does not teach expressly using raster information to find the synchronization channel.
Jung teaches and performing a cell search on one or more of the plurality of pre-determined synchronization raster points to identify the synchronization channel part of the RF carrier [see Figure 5, ¶0087, synchronization signal raster 515, where SS may be placed, for faster cell search ¶0108-118 searching based on raster, provisional page 1-2, 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify using the synchronization raster to search for the synchronization channel as in Jung. Xue teaches determining a synchronization channel raster is determined as the offset is based on this value and it would have been obvious to modify Xue such that the synchronization channel raster is used to search for the synchronization channel as in Jung as searching using the raster allows for faster search ¶0087.

Claim(s) 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (“US 20180124744 A1, effective filing date of provisional application 62/443,278 filed Jan. 6, 2017) in view of Heo et al. (“Heo”) (US 20130244656 A1).

Regarding claim 11, Xue teaches:
The method of Claim 10.
Xue teaches obtaining a carrier frequency but does not teach handover however Heo teaches further comprising receiving an instruction to perform a handover to another RF carrier at another frequency [¶0031, eNodeB transmits RRC connection message to UE to perform inter-frequency handover to another carrier frequency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a handover command as in Heo. Xue teaches obtaining system information but does not teach handover instructions but it would have been obvious to modify Xue to include a handover instruction as in Heo ¶0031 in order to manage frequencies shared with other services.

Regarding claim 22, Xue teaches the method of claim 21.
Xue teaches obtaining a carrier frequency but does not teach handover however Heo teaches further comprising sending an instruction to the wireless device a handover to another RF carrier at another frequency [¶0031, eNodeB transmits RRC connection message to UE to perform inter-frequency handover to another carrier frequency].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a handover command as in Heo. Xue teaches obtaining system information but does not teach handover instructions but it would have been obvious to modify Xue to include a handover instruction as in Heo ¶0031 in order to manage frequencies shared with other services.

Claim(s) 12, 13, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (“US 20180124744 A1, effective filing date of provisional application 62/443,278 filed Jan. 6, 2017) Miller et al. (“Miller”) (US 20110294435 A1) and Wolff et al. (“Wolff”) (US 20190239213 A1).

Regarding claim 12, Xue teaches:
The method of claim 1, wherein: 
the position of the RF carrier in the operating band is not centered within a block [¶0138-143 synchronization not centered on central resources of block Figure 16 i.e. cellular networks with specific system bandwidth ¶0068].
Xue teaches a block but does not expressly teach a license block however Miller teaches network operators offer license block to UE [¶0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the block as in Xue is a license block as in Miller. Xue teaches spectrum usage for cellular communication but does not expressly teach licensed however it would have been obvious to modify Xue to include license blocks as in Miller who teaches several blocks may be licensed by a network owner as this is an obvious combination of prior art elements according to known techniques such that eNBs provide resources across spectrum blocks ¶0040.
Xue teaches transmissions in blocks but does not teach receiving truncated transmission.
Wolff teaches the method comprises receiving a truncated transmission of an orthogonal frequency division multiplexing (OFDM) symbol, the truncated transmission comprising one or more blanked subcarriers on at least one side of the transmission [¶0035-36, NB-IoT channels in downlink or uplink may be blanked, blanking out three subcarriers towards edge of hosting LTE channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify blanked subcarriers as in Wolff. Xue teaches transmitting in a block but does not expressly teach blanked subcarriers however it would have been obvious to modify Xue to include blanked subcarriers as in Wolff who teaches this allows for larger frequency ranges for uplink or downlink for filter roll-off and the claim does not expressly specify a “side” thus any blanked subcarriers may be considered on at least “one side” of the transmission, see ¶0035-36 of Wolff.

Regarding claim 13, Xue teaches:
The method of claim 1, wherein: 
the position of the RF carrier in the operating band is not centered within a block [¶0138-143 synchronization not centered on central resources of license block Figure 16 i.e. cellular networks with specific system bandwidth ¶0068].
Xue teaches a block but does not expressly teach a license block however Miller teaches network operators offer license block to UE [¶0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the block as in Xue is a license block as in Miller. Xue teaches spectrum usage for cellular communication but does not expressly teach licensed however it would have been obvious to modify Xue to include license blocks as in Miller who teaches several blocks may be licensed by a network owner as this is an obvious combination of prior art elements according to known techniques such that eNBs provide resources across spectrum blocks ¶0040.
Xue teaches transmissions in blocks but does not teach receiving truncated transmission.
Wolff teaches the method comprises transmitting a truncated transmission of an orthogonal frequency division multiplexing (OFDM) symbol, the truncated transmission comprising one or more blanked subcarriers on at least one side of the transmission [¶0035-36, NB-IoT channels in downlink or uplink considered transmitting in uplink, and subcarriers may be blanked at a side].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify blanked subcarriers as in Wolff. Xue teaches transmitting in a block but does not expressly teach blanked subcarriers however it would have been obvious to modify Xue to include blanked subcarriers as in Wolff who teaches this allows for larger frequency ranges for uplink or downlink for filter roll-off and the claim does not expressly specify a “side” thus any blanked subcarriers may be considered on at least “one side” of the transmission, see ¶0035-36 of Wolff.

Regarding claim 23, Xue teaches:
The method of claim 14, wherein: 
[¶0138-143 synchronization not centered on central resources of license block Figure 16 i.e. cellular networks with specific system bandwidth ¶0068].
Xue teaches a block but does not expressly teach a license block however Miller teaches network operators offer license block to UE [¶0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the block as in Xue is a license block as in Miller. Xue teaches spectrum usage for cellular communication but does not expressly teach licensed however it would have been obvious to modify Xue to include license blocks as in Miller who teaches several blocks may be licensed by a network owner as this is an obvious combination of prior art elements according to known techniques such that eNBs provide resources across spectrum blocks ¶0040.
Xue teaches transmissions in blocks but does not teach receiving truncated transmission.
Wolff teaches the method comprises receiving a truncated transmission of an orthogonal frequency division multiplexing (OFDM) symbol, the truncated transmission comprising one or more blanked subcarriers on at least one side of the transmission [¶0035-36, NB-IoT channels in downlink or uplink may be blanked, blanking out three subcarriers towards edge of hosting LTE channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify blanked subcarriers as in Wolff. Xue teaches transmitting in a block but does not expressly teach blanked subcarriers however it would have been obvious to modify Xue to include blanked subcarriers as in Wolff who teaches this allows for larger frequency ranges for uplink or downlink for filter roll-off and the claim does not expressly specify a “side” thus any blanked subcarriers may be considered on at least “one side” of the transmission, see ¶0035-36 of Wolff.

Regarding claim 24, Xue teaches:
The method of claim 14, wherein: 
the position of the RF carrier in the operating band is not centered within a block [¶0138-143 synchronization not centered on central resources of license block Figure 16 i.e. cellular networks with specific system bandwidth ¶0068].
[¶0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the block as in Xue is a license block as in Miller. Xue teaches spectrum usage for cellular communication but does not expressly teach licensed however it would have been obvious to modify Xue to include license blocks as in Miller who teaches several blocks may be licensed by a network owner as this is an obvious combination of prior art elements according to known techniques such that eNBs provide resources across spectrum blocks ¶0040.
Xue teaches transmissions in blocks but does not teach receiving truncated transmission.
Wolff teaches the method comprises transmitting a truncated transmission of an orthogonal frequency division multiplexing (OFDM) symbol, the truncated transmission comprising one or more blanked subcarriers on at least one side of the transmission [¶0035-36, NB-IoT channels in downlink or uplink considered transmitting in uplink, and subcarriers may be blanked at a side].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify blanked subcarriers as in Wolff. Xue teaches transmitting in a block but does not expressly teach blanked subcarriers however it would have been obvious to modify Xue to include blanked subcarriers as in Wolff who teaches this allows for larger frequency ranges for uplink or downlink for filter roll-off and the claim does not expressly specify a “side” thus any blanked subcarriers may be considered on at least “one side” of the transmission, see ¶0035-36 of Wolff.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harada et al. (“Harada”) (US 20200037303 A1) see ¶0067.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478